TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED FEBRUARY 27, 2020



                                    NO. 03-20-00015-CV


                                Johnathan Cooper, Appellant

                                               v.

                                  David Schulman, Appellee




     APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from orders signed by the trial court. Having reviewed the record, it appears

that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.